UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7414


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JASON EMMANUEL WILKERSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Raymond A. Jackson,
District Judge. (4:04-cr-00092-RAJ-TEM-1)


Submitted:    December 17, 2008             Decided:   January 13, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jason Emmanuel Wilkerson, Appellant Pro Se.  Scott W. Putney,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jason Emmanuel Wilkerson appeals the district court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582 (2006).     We have reviewed the record and find

no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.       United States v. Wilkerson, No.

4:04-cr-00092-RAJ-TEM-1 (E.D. Va. June 23 & July 11, 2008).          We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    2